Citation Nr: 1139108	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Evaluation of migraine headaches, rated as 0 percent disabling prior to November 25, 2009.

3.  Evaluation of migraine headaches, rated as 10 percent disabling effective November 25, 2009.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing has been associated with the record.  

This case was remanded by the Board in July 2009 and March 2010 for further development.  

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before November 25, 2009, migraine headaches were manifested by headaches that occurred about twice a month; characteristic prostrating attacks occurring on an average once a month over several months were not shown.

2.  Effective November 25, 2009, migraine headaches are manifested by migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months. 


CONCLUSIONS OF LAW

1.  Prior to November 25, 2009, the criteria for a rating higher than 0 percent for migraine headaches were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 

2.  Effective November 25, 2009, migraine headaches are 30 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in April 2004.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

Moreover, the Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge in January 2010.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies.  38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In connection with the current appeal, appropriate examinations have been conducted and available service records have been obtained.  We also note that the Veteran was afforded an adequate VA examination.  The examiner reviewed the history and established clinical findings.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating.  We conclude that the disability has significantly changed and that a staged rating is warranted for the time frames addressed in this decision.

The Veteran's disability has been evaluated under Diagnostic Code 8100, which provides as follows: A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; a 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a 0 percent rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.


Migraine Headaches Prior to November 25, 2009

The Veteran appeals the assignment of a 0 percent rating for migraine headaches prior to November 25, 2009.  The 0 percent rating contemplates less frequent attacks.  To warrant a higher rating the evidence must show characteristic prostrating attacks averaging one in 2 months over the last several months.  

Here, the evidence shows that in a May 2004 examination the Veteran complained of headaches for years.  She complained of migraines in June 2004.  In a November 2004 statement, the Veteran's sister, B.T., related that the Veteran had painful facial migraine headaches that lasted two to three days per episode.  She stated that the Veteran constantly complained about her level of pain.  

In an August 2005 examination, the Veteran reported reoccurring headaches.  She related that the attacks were excruciating and all over the head.  She stayed in bed and was unable to do anything.  The headaches averaged once every four months and each attack lasted for 45 minutes.  There was no functional impairment resulting from the above and the condition resulted in one day lost from work per month.  She was treated with Tylenol.  Migraines were diagnosed.  The subjective factors were headaches and objective factor was normal neurological examination.  

Dr. F related in September 2006 that the Veteran's service evaluation in October 1987 described a complaint of headaches after being involved in a car accident that morning.  There was no history of migraines.  He opined the headaches were equally likely than not related secondary to the car accident as there was no history of headaches before this and there was minor trauma which can occur with whiplash and without direct impact to the head.  

Via various statements the Veteran has reported that she had migraines since service and has had continued treatment for such.  She stated that the migraines continued to worsen and that she could no longer take over the counter medications.  She stated in December 2006 that her headaches were more frequent than evaluated and now occurred twice a month.  She described them as debilitating for a couple of hours each time.  

In a December 2006 statement, the Veteran's sister, B.T., related that she observed the Veteran experiencing painful facial migraine headaches since her accident in service and that they became more frequent and debilitating.  She stated that the Veteran's migraines lasted about two to three days per episode and were debilitating for about two to three hours.  In a separate statement, the Veteran's mother related that she observed the Veteran having terrible migraine headaches that would occur about two to three times a month lasting about two to three days.  She stated that they would get really bad for two to three hours.  

In the January 2010 hearing, the Veteran reported having headaches two or three times a month.  However, she stated that back in 2004 they were less frequent.  She reported having them two times a month.  

The Board concludes that the preponderance of the evidence is against a higher evaluation for migraine headaches for this time frame.  In this regard, we note that the Veteran has provided evidence regarding the frequency and duration of her headaches.  However, DC Code 8100 requires not just attacks, but that these attacks be "prostrating."  At most, the evidence shows headaches about two to three times a month during this time frame.  We also note that at one point the Veteran described them as debilitating for a couple of hours each time.  Although the evidence shows that the Veteran had headaches, prostrating attacks averaging at least one in 2 months during this time period are not shown.

While the Veteran may have had headaches during this period of time, the evidence is against a finding that the attacks were characteristic prostrating attacks.  The Board notes that the Veteran is competent to report her headache symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  We also find her assertions regarding the frequency and duration of her headaches to be credible.  However, although she seemed to report frequent headaches, her descriptions do not show characteristic prostrating attacks averaging one in two months over the last several months.  In reaching this determination, we note that the lay evidence disclosing the intensity of the headaches have been vague.  Although the word debilitating was used as a description, there is a remarkable lack of detail to support the conclusion that was reached.  Furthermore, the appellant later reports a change in frequency and intensity.  Her own report of a change establishes that the earlier manifestations were less frequent and less intense.  

The Board recognizes the Veteran's assertions that her headaches warrant a higher evaluation during this period of time; however, the lay and medical evidence is against a higher evaluation.  In this case, no other Diagnostic Code is applicable.  Accordingly, the benefit sought after is denied.  

Migraine Headaches on and after November 25, 2009

The Veteran appeals the assignment of a 10 percent rating for migraine headaches effective November 25, 2009.  The 10 percent rating contemplates characteristic prostrating attacks averaging one in 2 months over the last several months.  To warrant a higher rating the evidence must show characteristic prostrating attacks occurring on an average once a month over the last several months. 

Here, the evidence shows that in November 2009, the Veteran reported having frequent headaches every one to two days which lasted about 45 minutes.  The headaches caused her to stop whatever she was doing at that time and rest.  Medication was noted to help alleviate the headaches.  

In the January 2010 hearing, the Veteran reported having headaches two or three times a month.  She also reported that they went from two to three or four a month.  She stated that when she had a migraine she felt a sharp pain in the back of her head and that light bothered her.  She also felt tired and hot all over.  At that time, the Veteran submitted a journal chronicling her migraine headaches from June 2009 to December 2009.  

Per the journal, the Veteran had three headaches in June 2009 two lasting about two days and one lasting about three days; two in July 2009 both lasting about two days; two in August 2009 with both lasting about two and a half days; two in September 2009 one lasting about one day and a half and the other about two days; three in October 2009 one lasting about one day and a half, one lasting about three days and the other lasting about two days; three in November 2009 one lasting about 2.5 days and the other two lasting about 2 days; and three in December 2009 one lasting about two days and two lasting about two and a half days.

In the April 2010 VA examination, the Veteran reported her headaches had worsened in frequency and intensity over time.  She reported her headaches were parietal moving to the occipital area and throbbing in nature with accompanying photophobia, phonophobia, dizziness, and occasional nausea and vomiting.  She stated the pain was 7-8 out of 10 and usually lasted up to two days.  She reported headaches twice per month in which resting in the dark helped alleviate the pain.  She related that she was able to keep functioning with the headaches and that she called in sick three times in the last three months.  Migraine headaches two to three times per month during the past 12 months treated with medication was noted.  Less than half of the attacks were prostrating and the usual duration was one to two days.  Migraines were diagnosed.  Increased absenteeism was noted as a resulting work problem.  

In light of the evidence above, the Board finds that an evaluation of 30 percent for migraine headaches is warranted for this period of time.  Significantly, during this time frame the Veteran has consistently reported a history of two to three headaches a month.  Such is shown through her hearing testimony, journal submission and reported history during the VA examination.  We also note that the VA examiner noted that the Veteran had migraine headaches two to three times per month during the past 12 months treated with medication and that less than half of the attacks were prostrating.  

As noted above, a rating of 30 percent under DC 8100 requires evidence of migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The evidence shows the Veteran has two to three headaches a month with less than half being prostrating.  These findings justify a 30 percent rating.  

Although we find that a 30 percent rating is warranted, we note that the criteria for a 50 percent rating are not met.  In this regard, we note that the Veteran reported in November 2009 that she had frequent headaches every one to two days which lasted about 45 minutes.  However, such appears to be inconsistent with the record to include the Veteran's journal submission, her hearing testimony and VA examination.  In fact, we note that the Veteran related having only three headaches in November 2009 which is far less than the daily headaches that was reported during the November 2009 examination.  As such, we find that the November 2009 report is not a true depiction of the Veteran's disability.  

Furthermore, there is no showing that the Veteran's headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The record demonstrates that the Veteran has remained employed.  Although increased absenteeism was noted as a resulting work problem, it was nevertheless reported that the Veteran had only missed work three times within three months.  While the record reflects headaches, there is no indication of severe economic inadaptability.  Accordingly, the Board finds that an evaluation of 30 percent disabling and no more is warranted.

The Board further notes that referral for extraschedular consideration is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for her disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra- schedular consideration is not in order.


ORDER

An evaluation higher than 0 percent disabling for migraine headaches prior to November 25, 2009 is denied.  

An evaluation of 30 percent disabling for migraine headaches on and after November 25, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

The Veteran has appealed the denial of service connection for sarcoidosis.  In February 2010, Dr. D noted that he and the Veteran discussed her history.  He stated that her symptoms were fatigue, shortness of breath, foot and ankle pain.  Dr. D related that the Veteran reported having these symptoms in service which may indicate that she at least as likely as not had the diagnosis during service.  

This issue was remanded by the Board in March 2010 to afford the Veteran a VA examination with an opinion.  The Veteran was afforded such examination in April 2010.  The VA examiner noted that the Veteran was diagnosed with sarcoidosis in 2006.  She opined that it would be mere speculation to state that the Veteran's sarcoidosis had it origins in service or within one year of discharge from active duty.  Although the VA examiner rendered a rationale for the opinion expressed, the Board notes that she merely reiterated facts and did not sufficiently state why a conclusion could not be rendered without resort to speculation.  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology - without speculating, because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

As the VA examiner did not provide a clear basis for the conclusion that an opinion cannot be provided without resort to mere speculation, the Board finds the April 2010 VA examination report to be inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Obtain a VA opinion to determine whether the Veteran has sarcoidosis related to service.  The claims folder must be made available to the examiner.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that sarcoidosis had its origins in service or within one year of discharge from active duty.  The report and opinion should be set forth in detail.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
H. N SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


